          Case 1:20-bk-11006-VK Doc 79 Filed 07/01/20                               Entered 07/01/20 21:41:25                Desc
                              Imaged Certificate of Notice                          Page 1 of 8
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 20-11006-VK
Lev Investments, LLC                                                                                       Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 29, 2020
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 01, 2020.
db             +Lev Investments, LLC,   13854 Albers Street,   Sherman Oaks, CA 91401-5811

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 01, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 29, 2020 at the address(es) listed below:
              Caroline Renee Djang (TR)    caroline.djang@bbklaw.com,
               C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
              David A Tilem    on behalf of Interested Party    Courtesy NEF davidtilem@tilemlaw.com,
               DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau
               @tilemlaw.com
              David B Golubchik    on behalf of Debtor    Lev Investments, LLC dbg@lnbyb.com, stephanie@lnbyb.com
              David B Golubchik    on behalf of Defendant    Lev Investments, LLC dbg@lnbyb.com,
               stephanie@lnbyb.com
              John Burgee     on behalf of Interested Party    Courtesy NEF jburgee@bandalaw.net
              John Burgee     on behalf of Defendant    SENSIBLE CONSULTING AND MANAGEMENT, INC.
               jburgee@bandalaw.net
              John Burgee     on behalf of Defendant RUVIN FEYGENBERG jburgee@bandalaw.net
              John Burgee     on behalf of Defendant MICHAEL LEIZEROVITZ jburgee@bandalaw.net
              Juliet Y Oh    on behalf of Debtor    Lev Investments, LLC jyo@lnbrb.com, jyo@lnbrb.com
              Juliet Y Oh    on behalf of Defendant    Lev Investments, LLC jyo@lnbrb.com, jyo@lnbrb.com
              Katherine Bunker     on behalf of U.S. Trustee    United States Trustee (SV) kate.bunker@usdoj.gov
              Michael Shemtoub     on behalf of Interested Party Mikhail Kemel michael@lexingtonlg.com
              Michael Shemtoub     on behalf of Interested Party Mariya Ayzenberg michael@lexingtonlg.com
              Thomas D Sands    on behalf of Creditor Thomas D Sands thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
              Thomas D Sands    on behalf of Interested Party    Courtesy NEF thomas@thesandslawgroup.com,
               thomas@thesandslawgroup.com
              United States Trustee (SV)    ustpregion16.wh.ecf@usdoj.gov
                                                                                              TOTAL: 16
 Case 1:20-bk-11006-VK Doc 79 Filed 07/01/20                              Entered 07/01/20 21:41:25                Desc
                     Imaged Certificate of Notice                         Page 2 of 8


1
2
                                                                                        FILED & ENTERED
3
4                                                                                              JUN 29 2020
5
                                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                                          Central District of California
6                                                                                         BY Bever      DEPUTY CLERK


7
8
                                  UNITED STATES BANKRUPTCY COURT
9
                                    CENTRAL DISTRICT OF CALIFORNIA
10
                                     SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                                    Case No.: 1:20-bk-11006-VK
14   Lev Investments, LLC,                                     Chapter 11
15                                                             ORDER GRANTING '(%725¶6EX PARTE
                                                               MOTION, PURSUANT TO FEDERAL RULE
16
                                                               OF BANKRUPTCY PROCEDURE 2004 AND
17                                                             LOCAL BANKRUPTCY RULE 2004-1, FOR
                                          Debtor(s).           THE PRODUCTION OF DOCUMENTS AND
18                                                             ORAL EXAMINATIONS
19
                                                               [No Hearing Required]
20
                                                               Document Production Date/Time
21                                                             Date: July 17, 2020
                                                               7LPHDP
22
                                                               Place: Levene, Neale, Bender, Yoo & Brill L.L.P.
23                                                                       10250 Constellation Blvd., Suite 1700
                                                                         Los Angeles, CA 90067
24
25                                                             ([DPLQDWLRQ'DWH7LPHDQG/RFDWLRQ1
                                                               'DWH7LPH-XO\#DP
26                                                             3ODFH/HYHQH1HDOH%HQGHU<RR %ULOO//3
                                                                           10250 Constellation Blvd., Suite 1700
27                                                                         Los Angeles, CA 90067
28   1
       ,QUHJDUGWRWKHSODFHIRUWKHH[DPLQDWLRQVWKH'HEWRU¶VFRXQVHOKDVDJUHHGWRXVHUHDVRQDEOHHIIRUWVWRFRQGXFW
     the examinations via video conferencing with a court reporter.




                                                              -1-
 Case 1:20-bk-11006-VK Doc 79 Filed 07/01/20                    Entered 07/01/20 21:41:25          Desc
                     Imaged Certificate of Notice               Page 3 of 8


1           On June 1, 2020, Lev Investments, LLC WKH³'HEWRU´ , filed a voluntary chapter 11
2    petition. On June 22, 2020, the Debtor filed an Ex Parte Motion, Pursuant to Federal Rule of
3    Bankruptcy Procedure 2004 and Local Bankruptcy Rule 2004-1, for the Production of
4    Documents and Oral Examination (the ³0RWLRQ´ >GRF@In the Motion, the Debtor requests
5    that the Court grant the Debtor leave to serve a request for production of documents and to
6    conduct a Fed. R. Bankr. P. 2004 examination of Gina Lisitsa, Esq.
7           2Q-XQH7KH6DQGV/DZ*URXS$3/& WKH³6DQGV*URXS´ DQDOOHJHG
8    FUHGLWRURIWKH'HEWRU¶VHVWDWHILOHGDQobjection WRWKH0RWLRQ WKH³Objection´ >GRF@,Q
9    the Objection, the Sands Group provides no authority regarding its standing to object to the
10   Motion. On June 25, 2020, the Debtor filed a reply to the Objection [doc. 47].
11          3XUVXDQWWR/RFDO%DQNUXSWF\5XOH ³/%5´ -1²
12          (a) Conference Required. Prior to filing a motion for examination or for production of
                documents under FRBP 2004, the moving party must attempt to confer (in person or
13              telephonically) with the entity to be examined, or its counsel, to arrange for a mutually
14              agreeable date, time, place, and scope of an examination or production.

15          (b) Motion. A motion for examination under FRBP 2004 must be filed stating the name,
                place of residence, and the place of employment of the entity to be examined, if
16              known. The motion must include a declaration of counsel stating whether the required
17              conference was held and the efforts made to obtain an agreeable date, time, place, and
                scope of an examination or production. The motion must also explain why the
18              examination cannot proceed under FRBP 7030 or 9014.
19
            (c) Notice and Service. 7KHPRWLRQPXVWEHVHUYHGRQWKHGHEWRUGHEWRU¶VDWWRUQH\ LI
20              any), the trustee (if any), the United States trustee, and the entity to be examined. Not
                less than 21 days notice of the examination must be provided, calculated from the
21              date of service of the motion, unless otherwise ordered by the court.
22
            (d) Order. Unless otherwise ordered by the court, a motion for examination will be ruled
23              on without a hearing pursuant to LBR 9013-1(p).
                ...
24
            (f) Protective Order. The party whose examination is requested may file a motion for
25
                protective order if grounds exist under FRBP 7026 and F.R.Civ.P. 26(c). A motion
26              for protective order must be filed and served not less than 14 days before the date of
                the examination, and set for hearing not less than 2 days before the scheduled
27              examination, unless an order setting hearing on shortened notice is granted by the
28              court pursuant to LBR 9075-1. The parties may stipulate, or the court may order, that




                                                      -2-
 Case 1:20-bk-11006-VK Doc 79 Filed 07/01/20                    Entered 07/01/20 21:41:25            Desc
                     Imaged Certificate of Notice               Page 4 of 8


1                the examination be postponed so that the motion for protective order can be heard on
                 regular notice under LBR 9013-1(d).
2
3            (g) Disputes. The parties must seek to resolve any dispute arising under this rule in
                 accordance with LBR 7026-1(c).
4
5            LBR 2004-1 (emphasis added). The Motion complies with the requirements of LBR

6    2004-1. The Motion states the name and the place of employment of Ms. Lisitsa. The Motion
7    includes a declaration of counsel stating that the required conference was held and the efforts

8    made to obtain an agreeable date, time, place, and scope of an examination or production.

9    Additionally, the Motion explains why the examination cannot proceed under Fed. R. Bankr. P.

10   7030 or 9014. Finally, the Motion was timely served on Ms. Lisitsa, her apparent counsel and the
11   United States Trustee.
12           The Sands Group is not the entity to be examined. Moreover, the Sands Group does not

13   appear to be representing Ms. Lisitsa. Accordingly, the Sands Group does not have standing to
14   object to the Motion. The Court will overrule the Objection. If Ms. Lisitsa files a motion for a

15   protective order, the Court will evaluate any such motion in accordance with LBR 2004-1(f).
16           The Court having considered the Motion, Ms. Lisitsa having not yet filed a motion for a

17   protective order, the Court having authority to rule on the Motion without a hearing pursuant to

18   LBR 2004-1(d), and for good cause appearing, it is hereby
19           ORDERED, that the Motion is granted; and it is further

20           ORDERED, that Gina Lisitsa, Esq. is hereby directed to produce or make available for
21   inspection the documents listed in ([KLELW³$´ hereto by no later than July 17, 2020, at 10:00

22   a.m., at the offices of Levene, Neale, Bender, Yoo & Brill L.L.P., 10250 Constellation
23   %RXOHYDUG6XLWH/RV$QJHOHV&$ WKH³LNBYB Office´ ZKLFKGRFXPHQWVPD\
24   also be produced via email; and it is further

25           ORDERED, that Gina Lisitsa, Esq. shall appear for a Fed. R. Bankr. P 2004 examination
26   RQ-XO\DWDPDWWKH/1%<%2IILFHSURYLGHGWKDWWKH'HEWRU¶VFRXQVHOVKDOO

27   exercise reasonable efforts to arrange to conduct the subject Examination via video conferencing
28   with a court reporter; and it is further




                                                     -3-
 Case 1:20-bk-11006-VK Doc 79 Filed 07/01/20               Entered 07/01/20 21:41:25          Desc
                     Imaged Certificate of Notice          Page 5 of 8


1           ORDERED, that the Debtor is hereby authorized to issue a subpoena to compel the
2    foregoing document production and examination and serve such subpoena on Gina Lisitsa, Esq.
3    or Murchison & Cummings LLP, as counsel to Gina Lisitsa, Esq.
4
5                                               ###
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
          Date: June 29, 2020
25
26
27
28




                                                 -4-
 Case 1:20-bk-11006-VK Doc 79 Filed 07/01/20                    Entered 07/01/20 21:41:25          Desc
                     Imaged Certificate of Notice               Page 6 of 8


1                                              (;+,%,7³$´
2
                          REQUEST FOR PRODUCTION OF DOCUMENTS
3
4                                              DEFINITIONS
5
           $V XVHG LQ WKH IROORZLQJ GRFXPHQW UHTXHVWV WKH ³Requests´  DQG LQ HDFK LQGLYLGXDO
6    GRFXPHQWUHTXHVWWKHUHLQ ³Request´ WKHIROORZLQJWHUPVVKDOOKDYHWKHIROORZLQJPHDQLQJV
7           1.      7KHWHUP³*,1$´³<28´DQG³<285´DVXVHGKHUHLQPHDQV*LQD/LVLWVD(VT
8    and any of her employees, partners, joint venturers and affiliates, and any PERSON employed by,
     or working on behalf of, Gina.
9
            2.     7KH WHUP ³&20081,&$7,21´ RU ³&20081,&$7,216´ DV XVHG KHUHLQ
10
     means any transfer of information, oral or written, be it in the form of facts, ideas, inquiries,
11   opinions, or otherwise, by any means, including but not limited to, letter, facsimile, email,
     memorandum, voicemail, text messages, instant messages, social media communications
12   (Facebook, Twitter, LinkedIn, etc.), and/or other any other type or form of communication.
13
            3.      7KHWHUP³'(%725´DVXVHGKHUHLQPHDQV/HY Investments, LLC.
14
             4.     7KHWHUP³'2&80(17´RU³'2&80(176´DVXVHGKHUHLQPHDQVDOOZULWWHQ
15   printed, typed, recorded, or graphic matter of every type and description, however and by
     whomever prepared, produced, reproduced, disseminated or made in any form, including, but not
16
     limited to, letters, correspondence, emails, text messages, instant messages, social media
17   communications (Facebook, Twitter, LinkedIn, etc.) telegrams, telexes, memoranda, records,
     minutes, contracts, agreements, intra- and interoffice communications, microfilm, bulletins,
18   circulars, pamphlets, studies, reports, notices, diaries, calendar entries, summaries, books,
     messages, instructions, work assignments, notes, writeups, notebooks, drafts, data sheets, data
19
     compilations, computer data compilation and computer runs, worksheets, statistics, speeches,
20   tapes, tape recordings, press releases, public statements and public announcements, public and
     governmental filings, financial statements, opinions and other writings and other magnetic,
21   photographic, electronic and sound recordings.
22           5.       7KHWHUP³3(5621´RU³3(56216´DVXVHGKHUHLQVKDOOPHDQDOOQDWXUDOSHUVRQV
23   and all entities, including without limitation, associations, companies, partnerships, joint ventures,
     corporations, limited liability companies, trusts, estates, agencies or governmental entities. Where
24   an artificial (e.g., a corporation, partnership, governmental entity or agency, etc.) person is
     involved, PERSON or PERSONS includes all natural persons acting or purporting to act on behalf
25
     of the artificial person.
26
             6.     7KHWHUP³3523(57<´RU³3523(57,(6´DVXVHGKHUHLQVKDOOPHDQDQGUHIHUWR
27   the following real properties, individually and collectively, however the case may be:
28                       i. 1063 Kildonan dr., Glendale, California 91207
                        ii. 433 Diamond dr., Lake Elsinore, CA 92530



                                                      -5-
 Case 1:20-bk-11006-VK Doc 79 Filed 07/01/20                   Entered 07/01/20 21:41:25         Desc
                     Imaged Certificate of Notice              Page 7 of 8


1                      iii. 13854 Albers St, Sherman Oaks, CA 91401
                       iv. APN: 697-330-002-4 located in Coachella, California, 92236, described as
2                           LOT 71 OF TRACT 30117-1, IN THE CITY OF COACHELLA,
3                           COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS SHOWN BY
                            MAP ON FILE IN BOOK 331, PAGES 71 AND 78, INCLUSIVE OF
4                           MAPS IN THE OFFICE OF THE COUNTY RECORDER OF SAID
                            COUNTY. EXCEPTING THEREFROM 50% INTEREST IN AND TO
5                           AL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES IN
6                           AND UNDER SAID LAND AS RESERVED BY CANAL WATER
                            LANDOWNERS, A CALIFORNIA CORPORATION IN DEED
7                           RECORDED MAY 27, 1954 IN BOOK 1592, PAGE 201 OF OFFICIAL
                            RECORDS. EXCEPT THEREFROM THAT PORTION WHICH FALL
8
                            WITHIN THE BOUNDARIES OF TRACT 32860-1, AS SHOWN ON
9                           THE SUBDIVISION MAP FILED ON MAY 2, 2006 IN BOOK 401 OF
                            MAPS, PAGES 79 TO 88 INCLUSIVE IN THE OFFICE OF THE
10                          RIVERSIDE COUNTY RECORDER
11
              7.      7KH WHUP ³5(/$7,1* 72´ DV XVHG KHUHLQ PHDQV UHIHUULQJ WR DOOXGLQJ WR
12   responding to, pertaining to, connected with, commenting on, including, containing, regarding,
     discussing, showing, illustrating, constituting, consisting of, describing, mentioning, respecting,
13   analyzing, evidencing, concerning, memorializing, supporting, negating, detracting from,
     indicating, corroborating, reviewing any aspect of, leading up to, or having any impact, bearing,
14
     or relation to in any way.
15
             8.     Whenever appropriate, the singular form of a word shall be interpreted in the plural,
16   or vice versa; verb tenses shall be interpreted to include past, present, and future tenses, and the
     WHUPV³DQG´DVZHOODV³RU´VKDOOEHFRQVWUXHGHLWKHUGLVMXQFWLYHO\RUFRQMXQFWLYHO\VRDVWRPDNH
17
     the Request inclusive rather than exclusive.
18
            9.      Unless specifically defined herein, all words and terms used herein shall be
19   construed and interpreted according to their ordinary usage and meaning.
20
                                              TIME PERIOD
21
22          The time period with respect to the Requests herein is January 1, 2018 to the present.

23
                                           DOCUMENT REQUESTS
24
25          REQUEST NO. 1

26       All COMMUNICATIONS and DOCUMENTS relating to the DEBTOR including, without
     limitation all trust account(s), escrow account(s) and financial records relating thereto.
27
28          REQUEST NO. 2




                                                     -6-
 Case 1:20-bk-11006-VK Doc 79 Filed 07/01/20                    Entered 07/01/20 21:41:25         Desc
                     Imaged Certificate of Notice               Page 8 of 8


1           All COMMUNICATIONS and DOCUMENTS relating to the PROPERTIES.
2           REQUEST NO. 3
3           All COMMUNICATIONS and DOCUMENTS relating to FR LLC.
4           REQUEST NO. 4
5           All COMMUNICATIONS and DOCUMENTS relating to Mariya Ayzenberg.
6
            REQUEST NO. 5
7           All COMMUNICATIONS and DOCUMENTS relating to Thomas Sands.

8           REQUEST NO. 6

9            All COMMUNICATIONS and DOCUMENTS relating to Michael Shemtoub with respect
     to the DEBTOR or any of the PROPERTIES.
10
            REQUEST NO. 7
11
            All COMMUNICATIONS and DOCUMENTS relating to financial records, including,
12   without limitation, bank statements, trust account statements, escrows, registers, with respect to
13   all moneys coming in and out with respect to the DEBTOR and any of the PROPERTIES,
     including all funds received and disbursed as well as all compensation received by YOU or any
14   of your affiliates.
15          REQUEST NO. 8
16           All COMMUNICATIONS and DOCUMENTS with owners or borrowers of any of the
17   PROPERTIES including, without limitation, extension fees, forbearance fees, default interest,
     fees, costs.
18
            REQUEST NO. 9
19
20          All bills, invoices and statement of account issued by YOU with respect to the DEBTOR
     or any of the PROPERTIES.
21
22
23
24
25
26
27
28




                                                     -7-
